                           UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

   IN THE MATTER OF:                                 Case No.: 20-41841-MAR
                                                     Chapter 13
          Joseph R. Rice                             Honorable Mark A. Randon
   and    Lorraine D. Rice

          Debtors.

   JOSEPH L. GRIMA (P 44756)
   Attorney for Debtors
   18232 Mack Ave.
   Grosse Pointe Farms, MI 48236
   (313) 417-8422

                             OBJECTION TO PROOF OF CLAIM OF
               CHRISTIAN FINANCIAL CREDIT UNION (PACER CLAIMS REGISTER #3)


          NOW COMES Debtors, Joseph R. Rice and Lorraine D. Rice, by and through Counsel,

   Joseph L. Grima & Associates, P.C., and objects to the Proof of Claim of Christian Financial

   Credit Union (PACER Claims Register #3) as follows:



          1.      On February 10, 2020, the Debtors filed a Petition under Chapter 13 of Title 11,

                  United States Bankruptcy Code. A hearing on confirmation is scheduled for May

                  13, 2020.



          2.      On February 19, 2020, creditor Christian Financial Credit Union (the “Creditor”)

                  filed a secured Proof of Claim (PACER Claims Register #3) indicating a security

                  interest in a 2008 GMC Envoy automobile.



          3.      Debtors had surrendered the 2008 GMC Envoy automobile to Creditor prior to the

                  filing of the current Chapter 13 Bankruptcy.




20-41841-mar     Doc 27    Filed 02/24/20    Entered 02/24/20 16:04:37      Page 1 of 2
          WHEREFORE, Debtors respectfully request that this Honorable Court disallow the Proof

   of Claim filed by Christian Financial Credit Union (PACER Claims Register #3).


                                                    Respectfully submitted,



    DATED: February 24, 2020                        /s/ Joseph L. Grima
                                                    JOSEPH L. GRIMA (P 44756)
    sws                                             Attorney for Debtors
                                                    18232 Mack Ave.
                                                    Grosse Pointe Farms, MI 48236
                                                    (313) 417-8422
                                                    grimalaw@gmail.com




20-41841-mar    Doc 27    Filed 02/24/20    Entered 02/24/20 16:04:37         Page 2 of 2
